Title: Benjamin Parke to William Harris Crawford, 27 March 1816 (Abstract)
From: Parke, Benjamin
To: Crawford, William Harris


                    § Benjamin Parke to William Harris Crawford. 27 March 1816, Vincennes. Conveys information about discontent among the Indians over the surveying of lands ceded to the United States. Assembled some of the chiefs of the Wea and

Vermillion Kickapoo nations at Fort Harrison to inform them that the surveys would be completed and that the surveyors must be protected. Requested that the Indians provide protection, to which they at first agreed then sought a delay. Resents “this prevaricating, impudent conduct” and suspects that the “young men” of the Vermillion Kickapoo, some of whose friends were “with the Prophet,” are inclined to war. Reports that the “Wabash Indians are constantly complaining of the non-arrival of their Annuities” and that hostile parties of the Potawatomi may be advancing toward the region. “I thought it would be imprudent to permit the Wea and Vermillion Kickapoos to separate under an idea that there was no prospect of an amicable settlement of the controversy” and that a delay would be advisable. Reminded the Indians that the United States had a right to the land in question and that it will never be returned to them. Stated that he would refer the matter “to a Grand Council of the Miamis, Kickapoos and Delawares, to be assembled at Fort Harrison on the 23d May” and suggests that a special commissioner be appointed to attend the council.
                